By the Court.
Most of the questions raised by this bill of exceptions were decided when the case was before us at an earlier stage. Hackett v. King, 6 Allen, 58. The only points now argued, which are not disposed of by the decision then made, or which are not rendered immaterial by the verdict, are these.
1. The defendant was permitted, against the plaintiff’s objection, to state conversations which he had with the plaintiff, prior to the complaints, relating to acts done tending to show probable cause for the complaints. The nature of the proof is clearly unobjectionable, being the plaintiff’s own statement of the facts and the fact of probable cause for the complaints has an important bearing upon one of the principal issues made to the jury, namely, whether the prosecution was instituted in good faith, or as a means of compelling the payment of the defendant’s demand.
2. The defendant was also permitted to state what he told the city marshal when he complained to him against Hackett. This was certainly not competent evidence of the truth of anything which the statement contained. Whether it would not be admissible as showing that the marshal had good cause to obtain the warrants, and that the defendant made a fair and full statement of the facts as they were known to him, would certainly deserve consideration. But the exceptions do not show what the statements were which the defendant gave in evidence, nor that they were such as, whether admissible or not, would affect the case in any manner unfavorably to the plaintiff. There is therefore no sufficient ground for disturbing the verdict upon this point. Burghardt v. Van Deusen, 4 Allen, 374.
3. The admission of evidence that the plaintiff was living at a rate of expenditure far beyond his apparent means, as tending to confirm evidence of dishonesty in appropriating the property of his employer, is sanctioned by the case of Boston & Worcester Railroad v. Dana, 1 Gray, 83.
Exceptions overruled,